Case 19-01234-KCF Doc 1-2 Filed 04/28/19 Entered 04/28/19 15:09:35   Desc
                Exhibit B - Responsive Pleading Page 1 of 23
Case 19-01234-KCF Doc 1-2 Filed 04/28/19 Entered 04/28/19 15:09:35   Desc
                Exhibit B - Responsive Pleading Page 2 of 23
Case 19-01234-KCF Doc 1-2 Filed 04/28/19 Entered 04/28/19 15:09:35   Desc
                Exhibit B - Responsive Pleading Page 3 of 23
Case 19-01234-KCF Doc 1-2 Filed 04/28/19 Entered 04/28/19 15:09:35   Desc
                Exhibit B - Responsive Pleading Page 4 of 23
Case 19-01234-KCF Doc 1-2 Filed 04/28/19 Entered 04/28/19 15:09:35   Desc
                Exhibit B - Responsive Pleading Page 5 of 23
Case 19-01234-KCF Doc 1-2 Filed 04/28/19 Entered 04/28/19 15:09:35   Desc
                Exhibit B - Responsive Pleading Page 6 of 23
Case 19-01234-KCF Doc 1-2 Filed 04/28/19 Entered 04/28/19 15:09:35   Desc
                Exhibit B - Responsive Pleading Page 7 of 23
Case 19-01234-KCF Doc 1-2 Filed 04/28/19 Entered 04/28/19 15:09:35   Desc
                Exhibit B - Responsive Pleading Page 8 of 23
Case 19-01234-KCF Doc 1-2 Filed 04/28/19 Entered 04/28/19 15:09:35   Desc
                Exhibit B - Responsive Pleading Page 9 of 23
Case 19-01234-KCF Doc 1-2 Filed 04/28/19 Entered 04/28/19 15:09:35   Desc
               Exhibit B - Responsive Pleading Page 10 of 23
Case 19-01234-KCF Doc 1-2 Filed 04/28/19 Entered 04/28/19 15:09:35   Desc
               Exhibit B - Responsive Pleading Page 11 of 23
Case 19-01234-KCF Doc 1-2 Filed 04/28/19 Entered 04/28/19 15:09:35   Desc
               Exhibit B - Responsive Pleading Page 12 of 23
Case 19-01234-KCF Doc 1-2 Filed 04/28/19 Entered 04/28/19 15:09:35   Desc
               Exhibit B - Responsive Pleading Page 13 of 23
Case 19-01234-KCF Doc 1-2 Filed 04/28/19 Entered 04/28/19 15:09:35   Desc
               Exhibit B - Responsive Pleading Page 14 of 23
Case 19-01234-KCF Doc 1-2 Filed 04/28/19 Entered 04/28/19 15:09:35   Desc
               Exhibit B - Responsive Pleading Page 15 of 23
Case 19-01234-KCF Doc 1-2 Filed 04/28/19 Entered 04/28/19 15:09:35   Desc
               Exhibit B - Responsive Pleading Page 16 of 23
Case 19-01234-KCF Doc 1-2 Filed 04/28/19 Entered 04/28/19 15:09:35   Desc
               Exhibit B - Responsive Pleading Page 17 of 23
Case 19-01234-KCF Doc 1-2 Filed 04/28/19 Entered 04/28/19 15:09:35   Desc
               Exhibit B - Responsive Pleading Page 18 of 23
Case 19-01234-KCF Doc 1-2 Filed 04/28/19 Entered 04/28/19 15:09:35   Desc
               Exhibit B - Responsive Pleading Page 19 of 23
Case 19-01234-KCF Doc 1-2 Filed 04/28/19 Entered 04/28/19 15:09:35   Desc
               Exhibit B - Responsive Pleading Page 20 of 23
Case 19-01234-KCF Doc 1-2 Filed 04/28/19 Entered 04/28/19 15:09:35   Desc
               Exhibit B - Responsive Pleading Page 21 of 23
Case 19-01234-KCF Doc 1-2 Filed 04/28/19 Entered 04/28/19 15:09:35   Desc
               Exhibit B - Responsive Pleading Page 22 of 23
Case 19-01234-KCF Doc 1-2 Filed 04/28/19 Entered 04/28/19 15:09:35   Desc
               Exhibit B - Responsive Pleading Page 23 of 23
